Exhibit 10(b)

 

LOGO [g29530img001.jpg]  

Alcoa

390 Park Avenue

New York, New York 10022 USA

 

Alain J. P. Belda

Chairman and Chief Executive Officer

March 19, 2008

Mr. J. Michael Schell

336 Central Park West, #4A

New York, NY 10025

Dear Michael:

As Executive Vice President - Business Development and Law, you are a key part
of the senior executive management team of Alcoa Inc. (the “Company”). The
business relationships you have developed both inside and outside of the
Company, your knowledge of the Company’s business affairs and your management
experience are all of great importance to the Company, and I value your
continuing contributions. As I am sure you can also appreciate, it is important
to the Company’s future success that you, me and the other members of the senior
executive leadership team are able to enhance our ability to increase
shareholder value, and if necessary, to ease transitions when it is in the best
interest of the Company to do so. Accordingly, it is my pleasure to be able to
provide you with this letter agreement (the “Agreement”) which sets forth the
terms of an arrangement between you and the Company concerning your continuing
and post-employment obligations.

Voluntary Resignation or Retirement

You may terminate your employment relationship with the Company by voluntarily
resigning or by retiring. If you wish to resign or retire, you will provide the
Company with at least three (3) months’ advance written notice (the “Notice
Period”), after which the following conditions shall apply:

A. The Company Accepts Your Notice of Resignation or Retirement. If the Company
accepts your notice to resign or retire, your active service with the Company
will be terminated at the end of the Notice Period. Except for the lump sum
payment upon your execution of the release attached as Exhibit A (the “Release
Agreement”) and discussed in paragraph C, subsequent to the Notice Period there
will be no further compensation paid by the Company.

During the Notice Period, the Company may in its sole discretion, assign you
such duties as it sees fit, or elect to advance your resignation or retirement
date. Should

 

1



--------------------------------------------------------------------------------

the Company advance your resignation or retirement date, the Company will
continue to pay your base salary through the Notice Period.

B. The Company Requests You to Extend Your Notice Period. If the Company at it
sole discretion, desires that you stay longer than the Notice Period, at the
Company’s request and with your mutual agreement, the Notice Period will be
extended for an additional agreed upon period of time (the “Extended Notice
Period”). The Extended Notice Period will not exceed twenty-four (24) months.

During either the Notice Period or the Extended Notice Period, the Company may
in its sole discretion, assign you such duties as it sees fit, or elect to
advance your resignation or retirement date. Should the Company advance your
resignation or retirement date, the Company will continue to pay your base
salary through the Notice Period and the Extended Notice Period. If you fulfill
your obligations as set forth in this Agreement, continue to work through the
Extended Notice Period and you execute the Release Agreement, following the date
of your resignation or retirement the Company will continue to pay you your
monthly base salary as of your last day of employment with the Company, less any
amounts required or authorized to be withheld by law, for a period which is
equivalent to the Extended Notice Period (“Salary Equivalent”). The Salary
Equivalent will be paid in lieu of any other involuntary separation benefits,
severance payments or any other such payments which you may be eligible to
receive from the Company. It is also understood that the Salary Equivalent will
not be paid to you in the event that you receive severance pay and benefits
under the Company’s Change in Control Severance Plan. In addition, if you
fulfill the aforementioned obligations, you will be provided with additional
pension accrual equivalent to the Extended Notice Period. Upon your retirement,
your retirement benefit will be calculated as if you had the additional pension
accrual. The additional pension benefit as calculated under the plan will be
paid to you as a non-qualified retirement benefit. After your resignation or
retirement at the end of the Extended Notice Period you will also be provided
with continued healthcare benefits for a period equivalent to the Extended
Notice Period.

C. Severance. In conjunction with your execution of the Release Agreement, the
Company shall pay you a lump sum payment in an amount equal to $50,000.00 (the
“Severance Payment”), less all amounts required to be withheld by law. The
Release Agreement will become effective pursuant to its terms.

 

2



--------------------------------------------------------------------------------

Involuntary Termination

The Company may terminate your employment for any reason, including with or
without Cause.

If you are involuntarily, the following conditions shall apply:

A. Involuntary Termination with Cause. In the event that it is determined by the
Company that your active service will be terminated for reasons which in its
sole discretion constitute Cause, your service will be immediately terminated
and there will be no further compensation paid by the Company.

For purposes of this Agreement, “Cause” shall have the following meaning:
(i) any refusal by you to follow the lawful directives of the Board or of the
Chief Executive Officer, which are consistent with the scope and nature of your
duties and responsibilities; (ii) your conviction of, or plea of guilty or nolo
contendere to, a felony or of any crime involving moral turpitude, fraud or
embezzlement; (iii) any gross negligence or willful misconduct in the conduct of
your duties; or (iv) any violation of any statutory of common law duty of
loyalty to the Company or any of its subsidiaries; provided, no act or omission
shall be “willful” if conducted in good faith and with a reasonable belief that
such conduct was in the best interests of the Company.

B. Involuntary Termination without Cause. In the event that it is determined by
the Company that your active service will be terminated for reasons, which in
its sole discretion are without Cause, and you fulfill your obligations as set
forth in this Agreement, and execute the Release Agreement, the Company shall
pay you an amount equivalent to your base salary plus your target annual bonus
as of your last day of employment with the Company, less any amounts required or
authorized to be withheld by law, for a period of two (2) years following your
termination date (“Salary Continuance”). The Salary Continuance will be paid in
lieu of any other involuntary separation benefits, severance payments, or any
other such payments which you may be eligible to receive from the Company. It is
also understood that the Salary Continuance will not be paid to you in the event
that you receive severance pay and benefits under the Company’s Change in
Control Severance Plan. In conjunction with your execution of the Release
Agreement, the Company shall pay you the Severance Payment. In addition, if you
fulfill the aforementioned obligations, on your last day of employment you will
receive a payment equivalent to 6% (i.e. 2 years x 3%) of your base salary and
target incentive award. After your termination, you will be provided with
continued healthcare benefits for a period of two (2) years. You will remain in
your current medical plan and Alcoa will continue to make contributions to the
plan and you will pay the normal employee premiums for two (2) years from date
of termination; provided,

 

3



--------------------------------------------------------------------------------

however, that (other than a benefit plan providing for reimbursement of expenses
referred to in Section 105(b) of the Internal Revenue Code of 1986, as amended
from time to time, relating to amounts expended for medical care) the amount of
benefits and payments to be provided in this sentence during a calendar year
shall not affect the amount of benefits and payments to be provided in any other
taxable year and any such benefits and payments shall not be subject to
liquidation or exchange for another benefit.

If you are entitled to receive severance benefits under this Agreement, you will
not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise, and any amount received from
subsequent employment will not offset your Salary Continuation payments (as
defined under this Agreement).

Restrictive Covenants

In light of the unique character of your position with the Company, the business
relationships you have developed and will continue to develop while employed by
the Company, and your knowledge of the Company’s business affairs including the
Confidential Information (as defined below), and with the acknowledgment of the
continuing consideration which you will receive from the Company as a member of
its senior executive management team, and the personal financial security which
is provided under this Agreement in the event of your Involuntary Termination,
or in the event of a change in control as defined in the Company’s Change in
Control Severance Plan, you agree to the following Restrictive Covenants:

Noncompetition: During your employment and for a period of two (2) years
thereafter (regardless of whether the termination of your employment is
voluntary or involuntary), you will not directly or indirectly provide services,
whether as a director, officer, partner, owner, employee, inventor, consultant,
advisor, agent, or otherwise, to any domestic or international business or firm
that is engaged or has plans to become engaged in the manufacturing,
fabricating, distributing or selling of aluminum and/or aluminum related
products for the aerospace, automotive, packaging, home exterior or other
aluminum fabricated product markets, the mining of bauxite, conversion and
refining of bauxite into alumina and/or the sale or distribution of alumina or
alumina related chemical products or any other line of business in which the
Company is involved or becomes involved during your employment with the Company
(collectively, the “Aluminum Business”). However, you may own up to five percent
(5%) of the outstanding securities of any publicly traded company.

It is not the Company’s intention to restrict or limit your activities, unless
it is believed that there is a substantial possibility that your future
employment, or activities

 

4



--------------------------------------------------------------------------------

in any of the lines of business in which the Company is engaged may be
detrimental to the Company. So as to not unduly restrict your future employment,
if you desire to enter into any employment arrangement or relationship with any
entity in the above identified markets within the two year period, please
consult with me to discuss your intended relationship with the competitive
entity. You and the Company recognize that due to the many different businesses
which presently compete, or which in the future may compete with the Company in
the Aluminum Business, the Company will discuss your desire to enter into a
business or professional relationship with any manufacturer or firm which may be
perceived as a competitor. Please contact the Company’s General Counsel if you
wish to discuss future business relationships.

Nonsolicitation: During your employment and for a period of two (2) years
thereafter (regardless of whether the termination of your employment was
voluntary or involuntary), you will not directly or indirectly (i) solicit,
induce or attempt to solicit or induce any current or future employee of the
Company to leave the Company for any reason, or (ii) solicit business from, or
engage in business with, any current or future customer or supplier of the
Company which you met and dealt with during your employment with the Company for
any purpose. In the event that you become aware that any present or future
employee of the Company has been hired by any business or firm with which you
are then affiliated, you will immediately notify the Company’s General Counsel
to confirm your non-solicitation of said employee.

Confidentiality: During your employment with the Company and at all times
thereafter, you will maintain the confidentiality of any and all information
about the Company which is not generally known or available outside the Company,
including without limitation, strategic plans, technical and operating know-how,
business strategy, trade secrets, customer information, business operations and
other proprietary information (“Confidential Information”), and you will not,
directly or indirectly, disclose any Confidential Information to any person or
entity, or use any Confidential Information, whether for your benefit or the
benefit of any new employer or any other person or entity, or in any other
manner that is detrimental to or inconsistent with any interest of the Company.
If you receive notice that you may be required to disclose any Confidential
Information pursuant to a subpoena or other lawful process, you must notify the
Company’s General Counsel immediately.

You acknowledge and agree that given the nature of the Company’s business, which
is conducted throughout the world, and your position of confidence and trust
with the Company, the scope and duration of these Restrictive Covenants are
reasonable and necessary to protect the legitimate business interests of the
Company. You further acknowledge that you have received substantial compensation
from the Company and that your general skills and abilities are such that you
can be gainfully employed in

 

5



--------------------------------------------------------------------------------

noncompetitive employment, and that this Agreement will in no way prevent you
from earning a living following your employment with the Company.

You also recognize and agree that any breach or threatened or anticipated breach
of any part of these Restrictive Covenants will result in irreparable harm to
the Company, and that the remedy at law for any such breach or threatened breach
will be inadequate. Accordingly, in addition to any other legal or equitable
remedies that may be available to the Company, you agree that the Company shall
be entitled to obtain an injunction, without posting a bond, to prevent any
breach or threatened breach of any part of these Restrictive Covenants. You
agree to reimburse the Company for all costs and expenses, including reasonable
attorney’s fees and costs, incurred by the Company in connection with the
enforcement of its rights under this Agreement.

In the event that any court of competent jurisdiction finds that the limitations
set forth in these Restrictive Covenants are overly broad with respect to
duration, geographic scope or scope of prohibited activities, such court shall
have the authority to reduce the duration, area or activities of such provisions
so as to be enforceable to the maximum extent compatible with applicable law,
and such provisions shall then be enforced as modified. In the event that a
court reduces the duration of the restriction, any unpaid Salary Equivalent or
Salary Continuance, as set forth above, shall be reduced on a pro rata basis.

Governing Law; Jurisdiction

This Agreement shall be governed and interpreted in accordance with the laws of
the State of New York without reference to its choice of law principles. Any
action arising out of or related to this Agreement shall be brought in the state
or Federal courts located in New York City, and you and the Company consent to
the jurisdiction and venue of such courts.

Amendment; Waiver

No provision of this Agreement may be modified, waived, or discharged unless
such waiver, modification or discharge is in writing and signed by you and the
Chief Executive Officer of the Company. Any failure by you or the Company to
enforce any of the provisions of this Agreement shall not be construed to be a
waiver of such provisions or any right to enforce each and every provision in
the future. A waiver of any breach of this Agreement shall not be construed as a
waiver of any other or subsequent breach.

Successors; Binding Agreement

 

6



--------------------------------------------------------------------------------

The Company shall have the right to assign its rights and obligations under this
Agreement to any entity that acquires all or substantially all of the assets of
the Company and continues the Company’s business. The rights and obligations of
the Company under this Agreement shall inure to the benefit and shall be binding
upon the successors and assigns of the Company.

Severability

In the event that any one or more of the provisions of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of this Agreement shall not in way be affected
or impaired thereby.

Entire Agreement

You acknowledge that you have not relied upon any representations (whether oral
or written) from the Company, other than as set forth in this Agreement. This
Agreement sets forth the entire agreement and understanding between you and the
Company and merges and supersedes any and all prior discussions, agreements,
arrangements and understandings with regard to the subject matter hereof, and
may not be modified, amended, discharged or supplemented in any respect, except
by a subsequent writing signed by you and the Company. In the event that the
Salary Equivalent, Salary Continuance, Severance Payment, additional years of
pension service and continued healthcare benefits in the aggregate are more than
2.99 times of your base salary and bonus, and such payments constitute an excess
parachute payment under Section 4999 of the Internal Revenue Code of 1986, as
amended, the payments which you will be eligible to receive under this Agreement
will be reduced accordingly. Except for involuntary separation benefits or other
similar severance payments, this Agreement does not supersede the terms of any
other compensation plans, stock option programs, welfare benefit plans, or other
such plans or programs in which you are eligible to participate, or may become
eligible to participate. The entitlements due to you hereunder shall be in
addition to any entitlements due to you under your employment agreement dated
March 19, 2008.

I.R.C. Section 409A

Notwithstanding anything to the contrary in this Agreement or elsewhere, if you
are a “specified employee” as determined pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended, as of the date of your “separation
from service” (within the meaning of Final Treasury Regulation 1.409A-1(h)) and
if any payment or benefit provided for in this Agreement or otherwise both
(i) constitutes a “deferral of compensation” within the meaning of Section 409A
and (ii) cannot be paid or provided in the manner otherwise provided without
subjecting you to “additional tax”, interest or

 

7



--------------------------------------------------------------------------------

penalties under Section 409A, then any such payment or benefit that is payable
during the first six months following your “separation from service” shall be
paid or provided to you on the first business day of the seventh calendar month
following the month in which your “separation from service” occurs. In addition,
any payment or benefit due upon a termination of your employment that represents
a “deferral of compensation” within the meaning of Section 409A shall only be
paid or provided to you upon a “separation from service.” Finally, for the
purposes of this Agreement, amounts payable under the “Involuntary Termination
without Cause” section of this Agreement shall be deemed not to be a “deferral
of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation Sections 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exception under
subparagraph (iii)) and other applicable provisions of Treasury Regulation
Section 1.409A-1 through A-6.

If you agree to the terms of this Agreement, please sign on the line provided on
the next page and return two signed copies to Donna Dabney, Corporate Secretary.
A fully executed copy will be returned to you for your files after it is signed
by the Company.

 

Sincerely,

ALCOA INC.

By:   /s/ Alain J.P. Belda Title:   Chairman of the Board and
Chief Executive Officer Dated:   March 19, 2008 Agreed to and accepted: /s/ J.
Michael Schell J. Michael Schell

Executive Vice President

Business Development and Law

 

8



--------------------------------------------------------------------------------

Exhibit A

RELEASE AGREEMENT

RELEASE AGREEMENT (this “Release Agreement”), dated as of , between Alcoa Inc.
(the “Company”), and J. Michael Schell (“Releasor”).

WHEREAS, Releasor was employed by the Company as Executive Vice President –
Business Development and Law;

WHEREAS, Releasor and the Company are parties to a letter agreement dated
March 19, 2008 (the “Letter Agreement”) and an executive severance agreement,
dated as of March 19, 2008 (the “Severance Agreement”).

WHEREAS, Releasor’s employment with the Company terminated as of
                                                                             .

NOW, THEREFORE, in consideration of the promises and of the releases,
representations, covenants and obligations contained herein, the parties hereto
agree as follows:

1. Severance Payment. Subject to Releasor’s execution of this Release Agreement
and compliance with the terms of the Letter Agreement, the Company shall pay
Releasor an amount equal to $50,000.00, less all amounts required or authorized
to be withheld by law including, but not limited to, any applicable federal,
state or local taxes following the Effective Date (as defined in paragraph 5
below). Notwithstanding any other provision of this Release Agreement, the
Company shall also pay Releasor any additional amounts and benefits to which
Releasor is entitled under the terms of the Letter Agreement and the Severance
Agreement.

2. Release. Releasor knowingly and voluntarily releases and forever discharges
the Company, its parents, and each of their respective subsidiaries and
affiliates, together with their respective present and former directors,
managers, officers,

 

9



--------------------------------------------------------------------------------

shareholders, employees, agents, and each of their respective predecessors,
heirs, executors, administrators, successors and assigns (collectively, the
“Releasees”) from any and all debts, obligations, demands, actions, causes of
action, accounts, covenants, contracts, agreements, damages, omissions,
promises, and any and all claims and liabilities whatsoever, of every name and
nature, known or unknown, suspected or unsuspected, both in law and equity
(“Claims”), which Releasor ever had, now has, or may hereafter claim to have by
reason of any matter, cause or thing whatsoever arising out of or relating to:
(a) any events, occurrences or omissions from the beginning of time to the time
Releasor signs this Release Agreement, or (b) Releasor’s employment with the
Company or termination thereof (the “Release”). The Release shall apply to any
Claim of any type, including, without limitation, any and all Claims of any type
that you may have arising under the common law, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, or the New York State and City Human
Rights Laws, each as amended, and any other federal, state or local statutes,
regulations, ordinances or common law creating employment-related causes of
action, or under any policy, agreement, understanding or promise, written or
oral, formal or informal, between Releasor and any of the Releasees, and all
Claims for alleged tortious, defamatory or fraudulent conduct; provided,
however, that nothing in the Release shall: (i) affect any vested employee
benefits (including equity awards) to which Releasor may be entitled under any
existing employee benefit plans of the Company, or (ii) prohibit Releasor from
enforcing this Release Agreement, the Letter Agreement or the Severance
Agreement. Nothing herein shall be deemed to be a release by Releasor of his
rights to be indemnified and/or advanced expenses under any corporate document,
agreement, or applicable law or to be covered under any directors’ and officers’
liability insurance policies. By signing this Release Agreement, Releasor
represents that he or she shall not be entitled to any personal recovery in any
action or proceeding that may be commenced on his or her behalf in any way
arising out or relating to any of the matters that are the subject of the
Release.

3. Representation. Releasor represents that he or she has not commenced or
joined in any claim, charge or action against any of the Releasees, arising out
of or relating in any way to Releasor’s relationship with the Company, or the
termination thereof.

4. Continuation of Restrictions. Releasor represents and agrees that the
obligations and representations set forth in the Restrictive Covenants in the
Letter Agreement, on their stated terms, regarding noncompetition,
nonsolicitation and confidentiality, shall remain in full force and effect.

 

10



--------------------------------------------------------------------------------

5. Consultation with Attorney; Voluntary Agreement. Releasor represents that the
Company has advised Releasor to consult with an attorney of Releasor’s choosing
prior to signing this Release Agreement. Releasor further represents that he or
she understands and agrees that he or she has the right and has been given the
opportunity to review this Release Agreement, with an attorney of Releasor’s
choice. Releasor further represents that he or she understands and agrees that
the Company is under no obligation to offer the payment set forth in paragraph 1
above, and that Releasor is under no obligation to consent to this Release
Agreement, and that Releasor has entered into this Release Agreement freely and
voluntarily. Releasor shall have at least twenty-one (21) days to consider this
Release Agreement, unless Releasor is terminated in connection with a an exit
incentive or other group termination program, in which case Releasor shall have
at least forty-five (45) days to consider this Release Agreement. In either
case, once Releasor has signed this Release Agreement, Releasor shall have seven
(7) additional days from the date of execution to revoke his or her consent. Any
such revocation shall be made in writing to the Vice President, Human Resources
and shall be deemed to have been duly given when hand delivered or when mailed
by United States certified mail, return receipt requested. If no such revocation
occurs, this Release Agreement shall become effective on the eighth (8th) day
after Releasor shall have executed and returned it to the Company (the
“Effective Date”). In the event that Releasor revokes his or her consent to this
Release Agreement prior to the Effective Date, this Release Agreement shall be
null and void and no payments shall be due hereunder.

6. Entire Agreement. Releasor acknowledges that he or she has not relied upon
any representations (whether oral or written) from the Company, other than as
set forth in this Release Agreement. This Release Agreement sets forth the
entire agreement and understanding between Releasor and the Company and merges
and supersedes any and all prior discussions, agreements, arrangements and
understandings with regard to the subject matter hereof, except for the Letter
Agreement, and may not be modified, amended, discharged or supplemented in any
respect, except by a subsequent writing signed by Releasor and the Company.

7. Successors; Binding Agreement. The Company shall have the right to assign its
rights and obligations under this Release Agreement to any entity that acquires
all or substantially all of the assets of the Company and continues the
Company’s business. The rights and obligations of the Company under this Release
Agreement shall inure to the benefit and shall be binding upon the successors
and assigns of the Company.

8. Severability. In the event that any one or more of the provisions of this
Release Agreement shall be held to be invalid, illegal or unenforceable, the
validity,

 

11



--------------------------------------------------------------------------------

legality and enforceability of the remainder of this Release Agreement shall not
in way be affected or impaired thereby.

9. Governing Law; Jurisdiction. Without reference to any principles concerning
choice of law, this Release Agreement shall be governed and interpreted in
accordance with the laws of the State of New York. Any action arising out of or
related to this Release Agreement shall be brought in the state or Federal
courts located in New York City, and you and the Company consent to the
jurisdiction and venue of such courts.

10. Counterparts. This Release Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the Company and Releasor have executed this Release
Agreement, on the date and year set forth below.

 

ALCOA INC. By:       [NAME]   [TITLE]   [NAME] Dated: ____________________

 

12